Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 12, 2018

                                            No. 04-18-00086-CV

                             IN RE MACONORI ENTERPRISES, LTD.
                                 and Nolan Richardson, Individually

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       The Real Parties in Interest, Eloy Garcia and Rail Link International, Inc.'s Motion for
Extension of Time to File Response to Relator's Petition for Writ of Mandamus is hereby
GRANTED. Time is extended to April 19, 2018.

                                                                            PER CURIAM


           ATTESTED TO: ________________________
                         Keith E. Hottle
                         Clerk of Court




1
  This proceeding arises out of Cause No. 2013CI09362, styled Macanori Enterprises, Ltd. and Nolan Richardson,
Individually v. Rail Link International, Inc. and Eloy Garcia, Individually, pending in the 73rd Judicial District
Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.